United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2120
                                    ___________

Linda A. Wilson,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: July 24, 2006
                                 Filed: July 27, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Linda Wilson appeals the district court’s1 order affirming the termination of her
disability insurance benefits (DIB) and supplemental security income (SSI) based on
a finding of substantial medical improvement of her asthma, which was previously
found to be disabling. For reversal, Wilson argues that (1) the adverse credibility
finding by the administrative law judge (ALJ) was improper under “administrative res


      1
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
judicata” or because it was not supported by adequate reasons and substantial
evidence; (2) the ALJ inadequately developed the record; and (3) the ALJ’s decision
was inconsistent with the Listings and not supported by substantial evidence on the
record as a whole.

      We will affirm if substantial record evidence supports the ALJ’s finding that
Wilson is no longer disabled as a result of an improvement in her medical condition.
See Dixon v. Barnhart, 324 F.3d 997, 1000 (8th Cir. 2003) (standard of review in
continuing-review cases); Nelson v. Sullivan, 946 F.2d 1314, 1315 (8th Cir. 1991)
(per curiam) (claimant has “continuing burden” to show that he or she is disabled;
once that initial burden is met, burden shifts to government to demonstrate that
claimant is no longer disabled as result of improvement in medical condition).

       Contrary to Wilson’s argument, the findings made in connection with the prior
disability determination were not binding on the ALJ under “administrative res
judicata.” See Ply v. Massanari, 251 F.3d 777, 778 (8th Cir. 2001) (per curiam)
(rejecting assertion that ALJ was bound by previous findings under “administrative
res judicata”; prior findings were based on claimant’s past disability status and, under
continuing-review regulations, new disability determination is to be made without
drawing inference from prior determination); Nelson, 946 F.2d at 1315 (no inference
is to be drawn from previous grant of benefits). Upon review, we hold that the ALJ’s
adverse credibility finding is supported by good reasons and substantial evidence and
therefore is entitled to deference. See Guilliams v. Barnhart, 393 F.3d 798, 801 (8th
Cir. 2005) (court defers to ALJ’s credibility finding if supported by good reasons and
substantial evidence).

       Wilson’s challenge to the adequacy of the ALJ’s development of the record is
also meritless. She has not identified any records which the ALJ could have and
should have obtained before rendering his decision. In fact, the ALJ requested--from
the only doctor Wilson identified as treating her asthma--both her up-to-date treatment

                                          -2-
records and a comprehensive assessment of her limitations. We therefore hold that
the ALJ adequately developed the record. Cf. Milton v. Schweiker, 669 F.2d 554,
556-57 (8th Cir. 1982) (per curiam) (where ALJ had found claimant not disabled due
to lack of evidence, remanding for development of record because ALJ ignored
references in claimant’s application and doctor’s report to tests and treatments for
irreversible chronic lymphatic obstruction of claimant’s right leg and references in
medical reports to claimant’s laminectomy and back impairment, all of which
occurred within relevant time frame).

       To the extent Wilson argues the ALJ should have found her disabled under
Listing 3.03B because she visited the emergency room four times in a six-month
period, that argument also fails. The emergency room visits occurred after the ALJ
issued his decision and, in any event, do not establish an impairment meeting or equal
to the relevant medical criteria under the Listing, which requires at least six severe
asthmatic attacks within twelve consecutive months (with hospitalizations of twenty-
four hours or more counting as two attacks). See Sullivan v. Zebley, 493 U.S. 521,
531 (1990) (to qualify for benefits by showing that impairment or combination of
impairments is “equivalent” to listed impairment, claimant “must present medical
findings equal in severity to all the criteria for the one most similar listed impairment”
regardless of whether overall functional impact is equivalent (emphasis original)).

       In sum, we hold that the ALJ’s decision is supported by substantial evidence
on the record as a whole. Wilson’s remaining arguments provide no basis for reversal.
The order of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                           -3-